Citation Nr: 0907172	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold 
injury manifested by recurrent urticaria reaction 
(urticaria).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on honorably from October 27, 1961 to 
October 26, 1963.  The Veteran also had active service from 
October 27, 1963 to August 12, 1965.  However, in a December 
2005 administrative decision, the Regional Office (RO) found 
such service to be under dishonorable conditions for purposes 
of Department of Veterans Affairs (VA) purposes except for 
health care benefits under Chapter 17, title 38, United 
States Code for his service from October 27, 1961 to August 
12, 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision rendered by 
the Wichita, Kansas VARO which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

The Board notes that the Veteran testified at hearing before 
the RO in September 2007.  The hearing transcript is 
associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The record does not reflect that the Veteran engaged in 
combat with the enemy during service.

3.  The competent evidence of record does not reflect that 
the Veteran's diagnosis of PTSD is causally or etiologically 
related to a verified stressor in service.

4.  The Veteran has not been shown to currently have 
urticaria that is causally or etiologically related to 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  Residuals of cold injury, manifested by urticaria were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Vs claims, letters dated in 
December 2004 and May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letters 
informed the Veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran's service and VA treatment records 
and private medical records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was not afforded a VA examination in connection his claims.  
See 38 C.F.R. § 3.159(c)(4).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that examinations in connection with the Veteran's 
claims are not warranted.  Examinations for PTSD and 
urticaria are not needed because there is no credible 
evidence the claimed conditions are related to service.  

Since the Board has concluded that a preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Law and Analysis

PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008). Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran actually "engaged in combat with 
the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran contends that his current diagnosis of PTSD is 
related to combat action and other stressors that he 
experienced while serving on active duty in Korea.  See 
undated statement.  The Veteran reported that he was assigned 
to Company E, 1st Battle Group, 31st Infantry, 1st Calvary 
Division.  Specifically, the Veteran contends that while 
performing guard duty, he was shot at regularly by snipers 
and that although he carried an M1 rifle, he was not provided 
ammunition; that he saw the dead body of the soldier he 
replaced on guard duty sometime in January or February 1963; 
that he heard about kids with hand grenades that were killing 
soldiers and that bothered him; and that he had never 
experienced the degree of cold weather he experienced in 
Korea which caused him to have a physical reaction for which 
he was treated in service.  

A review of the Veteran's service records, including his DD 
214, shows the Veteran's military occupational specialty was 
a rifleman and then a clerk.  There records also confirm that 
the Veteran was in Korea from September 1962 to October 1963.  
There is no evidence that the Veteran received a combat-
related medals or citations indicating involvement in combat 
operations.  The Veteran's service records provide no 
evidence that he ever engaged in combat.  

Because there is no evidence of engagement in combat, the 
Veteran's statements must be corroborated.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); see also Moreau, supra.  
The Board notes that anecdotal stressors such as the kids 
with hand grenades are simply not capable of verification by 
VA.  However, in an effort to corroborate the Veteran's 
stressors that appeared to be capable of corroboration, the 
RO requested confirmation of the in-service stressors from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  Two responses were received.  In the first, JSRRC 
noted that the RO had failed to provide the Veteran's unit 
designation;  however JSRRC also noted that a search of 
records did not show that any soldier had been killed by 
sniper fire in Korea in 1963.  Additional information 
including the Veteran's unit designation was subsequently 
provided to JSRRC by the RO.  A February 2008 response from 
the JSRRC stated that there were no combat unit records 
available for the Veteran's assigned unit.  JSRRC also stated 
that in order to perform further research on behalf of the 
Veteran, he needed to provide the most specific date 
possible, the unit designation, or the names of casualties.  
However, as noted by the RO in the February 2008 supplemental 
statement of the case, the Veteran has been unable to provide 
any further details.  See also September 2007 Decision Review 
Officer hearing transcript.  

In support of his claim, the Veteran offered an undated lay 
statement made by his spouse which reported the Veteran's 
PTSD symptoms since returning home from service.  However, 
the Board does not find the lay statement to be corroborative 
of the claimed in-service PTSD stressors because the 
Veteran's spouse speaks only of post-service behavior with no 
reference to any specific in-service stressors.   As such, it 
carries no greater weight of probative value than do the 
statements of the Veteran as to the claimed stressors in this 
case. 

The Board finds that service connection for PTSD is not 
warranted because the Veteran's statements that he engaged in 
combat could not be corroborated, his purported noncombat 
stressors have not been verified, and there is no credible 
evidence relating his current PTSD to a verified stressor.  
Service treatment records, including a 1963 separation 
examination, are negative with regard to any treatment for 
psychiatric symptomatology.  Furthermore, there is no 
evidence corroborating the Veteran's testimony of in-service 
PTSD related stressors.  See JSRRC response letters.  
Although the Veteran has a current diagnosis of PTSD, there 
is no credible evidence relating that diagnosis to verified 
stressors in service.  The Board notes that in a July 2004 VA 
treatment record the Veteran was diagnosed with PTSD related 
to combat; however, the diagnosis is based solely on the 
Veteran's uncorroborated statements and is insufficient to 
establish the presence of an adequate in-service stressor for 
the basis of a diagnosis of PTSD.  See Dizoglio, supra.


As noted, the Veteran has not provided an exact date for any 
of the alleged combat exposure.  In an undated lay statement, 
the Veteran said he was shot at all the time, but provided no 
specific dates or further detail.  Regarding the incident in 
which the Veteran replaced the shift guard before him, the 
Veteran stated that it occurred in either January or February 
1963.  The Board acknowledges the Veteran's testimony that he 
replaced a soldier working guard duty on the shift before him 
who was shot and killed and that the Veteran saw the dead 
soldier; however, JSRRC verified that no soldiers were killed 
in Korea in 1963.  The Board also acknowledges the Veteran's 
testimony that he heard about soldiers being killed by hand 
grenades.  However, the latter two incidents do not meet the 
definition of engaging in combat with the enemy and are not 
corroborated by the record.  See Cohen v. Brown, 10 Vet. App. 
128, 142 (1993); see also Hayes, supra; 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f).

With respect to the 1963 DMZ report submitted by the 
Veteran's representative, the Board notes that the report 
shows that the 1st Recon Squadron of the 9th Calvary Regiment 
of the 1st Calvary Division was involved in fire fights.  
This was a different unit than that of the Veteran and there 
is no indication that the Veteran was attached to the unit 
involved.  This does not serve to otherwise corroborate the 
Veteran's claimed stressors in this case.

Accordingly, the Board concludes the preponderance of the 
evidence is against finding that service connection is in 
order for PTSD.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.

Urticaria

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran contends he is entitled to service 
connection for urticaria because he was treated for the skin 
disorder in service and after service.

Service treatment records show the Veteran was treated 
multiple times for urticaria while in service.  Records 
indicate the urticaria was thought likely due to sensitivity 
to cold weather and he was treated with Benadryl and 
chloroform tablets.  See service treatment records.  The 
Veteran's July 1963 separation examination was negative for 
any notation regarding urticaria.

Although in-service treatment for urticaria has been 
established, there is no evidence of a current diagnosis or 
any post-service treatment.  See Pond, supra.  The Board 
notes that the existence of a current disorder is the 
cornerstone of a claim for VA disorder compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claim's (Court) interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present disorder 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Veteran reported that he was treated by several private 
doctors who are now deceased, but submitted no evidence of 
the treatment.  An unsuccessful attempt was made to obtain 
treatment records from Washington Medical Group.  See August 
2006 response letter.  Therefore, the Veteran has submitted 
no evidence of a current diagnosis or any treatment for 
urticaria since service discharge and service connection is 
not warranted.  See Degmetich, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for residuals of cold injury manifested by urticaria.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

Service connection for PTSD is denied

Service connection for residuals of cold injury manifested by 
urticaria is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


